Citation Nr: 0402092	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
prostate cancer, currently rated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of zero 
percent for erectile dysfunction.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from January 1953 
to December 1956, and from January 1957 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).               

In the appellant's substantive appeal, received by the RO in 
February 2003, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, in 
a letter from the appellant to the RO, received in March 
2003, the appellant indicated that he no longer wanted a 
hearing and requested that his case be forwarded to the 
Board.  

In March 2003, the appellant filed a claim for entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's residuals of prostate cancer are 
manifested by urinary leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  

2.  The appellant's erectile dysfunction is manifested by a 
total loss of erectile power.   




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the residuals of 
prostate cancer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2003).  

2.  The criteria for a 20 percent rating for erectile 
dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.27, 4.115b, Diagnostic Code 7522 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the 
issues on appeal, the RO notified the appellant in January 
2002, of the evidence needed from him to support his claims, 
and what evidence the RO would obtain.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
Board further observes that there is no indication that there 
is additional evidence that has not been obtained and that 
would be pertinent to the present claims.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 2001, March 2002, and November 
2002, the appellant was provided VA examinations pertinent to 
his service-connected residuals of prostate cancer and his 
service-connected erectile dysfunction.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  The Board also finds that, in light of the above, 
the facts relevant to this appeal have been fully developed 
and there is no further action to be undertaken to comply 
with the provisions of the regulations implementing the VCAA.  


II.  Factual Background

Private medical records show that in October 1999, the 
appellant was diagnosed with prostate cancer.  At that time, 
he underwent a pelvic lymph node dissection and radical 
retropubic prostatectomy.  

A VA fee based examination was conducted in August 2000.  At 
that time, the appellant stated that following his radical 
prostate surgery in October 1999, he had trouble with 
frequent urination.  The appellant revealed that he urinated 
about a dozen times a day and approximately two to three 
times per night.  According to the appellant, he had some 
trouble initiating a stream, but had no burning on urination.  
The appellant indicated that he was not incontinent, but had 
some post-void "drippling."  He noted that he used five 
pads per day.  According to the appellant, he had markedly 
decreased erectile function.  The appellant reported that he 
was scheduled to begin radiation therapy in September 2000.  
Following the physical examination, the examining physician 
stated that the residuals of the appellant's prostate cancer 
were manifested by moderately severe functional limitations, 
with ongoing cancer treatment, fatigue, and sexual 
dysfunction.  The examiner noted that there were no signs of 
malnutrition, anemia, or systemic arthritis.      

By a September 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of prostate cancer.  At that time, the RO 
assigned a 100 percent disability rating under Diagnostic 
Code 7528, effective from May 30, 2000, for the appellant's 
service-connected residuals of prostate cancer.  The RO also 
concluded that the appellant was entitled to a special 
monthly compensation under 38 U.S.C. § 1114 (k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ, 
effective from May 30, 2000.  

In July 2001, the appellant underwent a VA fee based 
examination.  At that time, the appellant stated that he had 
been undergoing radiation therapy and had been tolerating the 
therapy well.  The appellant indicated that following his 
prostate surgery, he had poor bladder control.  He noted that 
in the past six months, he had had no daytime accidents, but 
that he wet the bed two nights per week.  According to the 
appellant, since his surgery, he had not experienced any 
normal erectile function.  The appellant reported that he had 
tried Viagra, but that it had not helped.  The physical 
examination showed that the appellant's penis was within 
normal limits.  The testicles were present, bilaterally, and 
the size, consistency, epididymal, and spermatic cord were 
within normal limits.  The diagnosis was residuals of 
prostate cancer.  An addendum to the July 2001 examination 
report shows that following the appellant's examination, he 
was contacted by telephone and asked some questions 
pertaining to his incontinence.  In response to the question 
as to whether the appellant wore pads for his incontinence, 
the appellant responded "no" and reported that he used a 
wash cloth in his shorts at night and changed it when it was 
necessary.   

By an August 2001 rating action, the RO proposed to decrease 
the disability rating for the appellant's service-connected 
residuals of prostate cancer from 100 percent to 20 percent 
disabling.  

In a statement in support of claim dated in August 2001, the 
appellant stated that due to his prostate cancer, he suffered 
from erectile dysfunction.  The appellant indicated that he 
also had nighttime incontinence and that he wore pads.  

By a November 2001 rating action, the RO reduced the 
disability rating for the appellant's service-connected 
residuals of prostate cancer from 100 percent to 20 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
effective from February 1, 2002.  

A private medical statement from T.G.C., M.D., dated in 
November 2001, shows that at that time, Dr. C. indicated that 
the appellant had been diagnosed with prostate cancer and had 
been treated with a radical prostatectomy.  According to Dr. 
C., because of the appellant's persistent elevated PSA 
(prostate-specific antigen) levels following prostatectomy, 
external beam radiation therapy was recommended for salvage 
of his biochemically recurrent prostate carcinoma.  Dr. C. 
noted that the appellant underwent radiation therapy from 
August to October 2000.  It was reported that since 
completing his treatments, his PSA levels indicated that his 
prostate cancer was in remission.  However, according to Dr. 
C., since completing surgery and radiation, the appellant was 
experiencing erectile dysfunction, which was a complication 
of the treatments of radical prostatectomy and radiation.  
The appellant was also experiencing urge incontinence, and 
had completely lost control of urine at night and had to wear 
pads.  Dr. C. stated that the appellant often had urinary 
incontinence during the day as well, and that he also had 
rectal urgency, but had not lost control of his bowels.  

A VA fee based examination was conducted in March 2002.  At 
that time, the appellant stated that he had complete loss of 
erectile function since his surgery.  The appellant indicated 
that he also had some intermittent urinary incontinence, 
especially at night, and occasional stress incontinence.  
Upon physical examination, it was noted that the appellant's 
penis was within normal limits.  The testicles were present, 
bilaterally, and the size, consistency, epididymea and 
spermatic cord were within normal limits.  The diagnosis was 
postoperative abdominal prostatectomy in October 1999, 
followed by external radiation.  The examining physician 
noted that the appellant had loss of erectile function since 
surgery and urinary stress incontinence intermittently.  The 
examiner further noted that the appellant did not use pads 
for incontinence.     

By an April 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
erectile dysfunction.  At that time, the RO assigned a zero 
percent disability rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522, effective from November 29, 2001, 
for the appellant's service-connected erectile dysfunction.       

A private medical statement from J.B.O., M.D., dated in May 
2002, shows that at that time, Dr. O. diagnosed the appellant 
with cancer of the prostate, with radiation colitis and 
cystitis, and with incontinence and impotence secondary to 
radiation.  

In November 2002, the appellant underwent a VA fee based 
examination.  At that time, he stated that he had trouble 
with frequent urination.  The appellant reported that he 
urinated about a dozen times a day, and two to three times 
per night.  It was also noted that the appellant wore one or 
two diapers at night and one during the day in case he could 
not get to a urinal.  Upon physical examination, it was noted 
that the appellant's penis, testicles, and epididymia were 
normal.  The diagnosis was prostate cancer, with bladder, 
urinary, and impotency residuals.  The examining physician 
indicated that there were no signs of malnutrition, anemia, 
or systemic arthritis.  


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

A.  Residuals of prostate cancer

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the RO has assigned a 20 percent 
disabling rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7528 for the appellant's service-connected residuals of 
prostate cancer.  Diagnostic Code 7528 pertains to malignant 
neoplasms of the genitourinary system.  Diagnostic Code 7528 
provides for a 100 percent rating for a minimum of 6 months 
following surgery or other therapeutic treatment.  
Thereafter, if there has been no local reoccurrence or 
metastasis, the disability is rated based on residuals as 
either voiding dysfunction or renal dysfunction, whichever is 
predominant.  In addition, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals, are 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which 
provides that such disabilities are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.   

A review of the medical evidence reveals no evidence of 
reoccurrence or metastasis of the appellant's carcinoma 
subsequent to his radiation treatments which were completed 
in October 2000.  Thus, the appellant's residuals of prostate 
cancer will be evaluated under either voiding dysfunction, 
renal dysfunction, or urinary tract infection, whichever is 
predominant.  In this regard, the Board notes that the 
evidence of record is negative for any medical evidence 
reflecting either renal dysfunction or urinary tract 
infection.  Accordingly, the appellant's residuals of 
prostate cancer are most appropriately evaluated in terms of 
voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.  Requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day results in a 
rating of 60 percent disabling.  Id.    


Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night is rated 40 
percent disabling.  Id.    

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id. 

Following a review of the pertinent evidence of record, the 
Board concludes that the appellant's residuals of prostate 
cancer are most appropriately evaluated as 40 percent 
disabling on the basis of urine leakage, as defined by 38 
C.F.R. § 4.115a.  In this regard, the Board notes that as 
previously stated, in the appellant's most current VA 
examination, dated in November 2002, it was noted that the 
appellant wore one or two diapers at night and one during the 
day in case he could not get to a urinal.  Thus, given that 
the appellant wears one absorbent pad during the day, and one 
or two absorbent pads at night, and considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
appellant's overall pathology is more consistent with the 
assignment of a 40 percent rating on the basis of urine 
leakage.  In entering this decision, reasonable doubt was 
considered and resolved in the appellant's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board also finds, based on the evidence of record, that 
the symptomatology of the appellant's residuals of prostate 
cancer does not warrant more than a 40 percent evaluation 
under any of the relevant diagnostic codes.  In this regard, 
the Board notes that a 40 percent rating is the highest 
available rating for urinary frequency and obstructed 
voiding, regardless of the level of disability.  In addition, 
the Board observes that a 60 percent rating for urine leakage 
requires the use of an appliance or the use of absorbent 
materials which must be changed more than 4 times per day.  
In this case, there is no medical evidence that the appellant 
requires the use of an appliance for urination.  Furthermore, 
although the evidence of record shows that the appellant  
requires the wearing of absorbent materials which must be 
changed 2 to 4 times a day, there is no evidence of record 
showing that the appellant currently requires the use of 
absorbent material which must be changed more than 4 times a 
day.  In this regard, the Board recognizes that in the 
appellant's August 2000 VA fee based examination, the 
appellant noted that he used five pads per day.  However, the 
Board observes that in an addendum to the appellant's July 
2001 VA examination report, it was noted that according to 
the appellant, he did not wear pads for his incontinence.  
Thus, given that in the appellant's most recent VA 
examination, dated in November 2002, it was noted that the 
appellant wore one or two diapers at night and one during the 
day, the Board finds that the evidence does not support a 
finding that absorbent materials currently need to be changed 
more than 4 times per day and, as such, there is no basis for 
a higher disability evaluation for urine leakage.  
Accordingly, in light of the above, the Board concludes that 
the appellant's residuals of prostate cancer warrant a 40 
percent evaluation, but no more.    

B.  Erectile dysfunction

As previously stated, by an April 2002 rating action, the 
appellant's claim for service connection for erectile 
dysfunction was granted.  In addition, given that erectile 
dysfunction was not listed on the Schedule, the RO assigned a 
zero percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522 for the appellant's service-connected erectile 
dysfunction, effective from November 29, 2001.  38 C.F.R. 
§ 4.27 (unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely 
related body part, followed by "99").  The most closely 
analogous Diagnostic Code was 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  

Under Diagnostic Code 7522, a 20 percent rating is warranted 
for deformity of the penis, with loss of erectile power.  

As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since November 
2001.      

In this case, the Board recognizes that although the 
appellant's loss of erectile power is a post-operative 
residual of prostate surgery and radiation therapy, rather 
than a deformity of the penis, the Board finds that the 
appellant's disability is most appropriately rated by analogy 
under Diagnostic Code 7522, given the anatomical 
localization, symptomatology, and functional impairment 
evident in this case.  38 C.F.R. § 4.20.  Under such 
criteria, the appellant's disability more nearly approximates 
the criteria for a 20 percent rating.  In this regard, the 
Board recognizes that the medical evidence of record does not 
indicate the appellant has a penile deformity, nor does he so 
claim.  However, the evidence of record shows that he suffers 
from erectile dysfunction and that such is a permanent 
disability.  Therefore, the Board finds that the appellant's 
erectile dysfunction symptomatology more closely meets the 
criteria for a 20 percent rating under the provisions of 
Diagnostic Code 7522.  38 C.F.R. § 4.7.  At the very least, 
the evidence for and against an evaluation in excess of zero 
percent for erectile dysfunction is in equipoise, and as 
such, reasonable doubt is resolved in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 
20 percent evaluation for the appellant's service-connected 
erectile dysfunction is warranted.  This is so for the entire 
period since the award of service connection.  The Board also 
notes that a 20 percent rating is the maximum rating allowed 
under Diagnostic Code 7522; therefore, a higher rating is not 
possible under this diagnostic code.   

The Board further observes that, as previously stated, by a 
September 2000 rating action, the appellant was granted 
special monthly compensation for loss of use of the creative 
organ under 38 C.F.R. § 3.350 (2003).  However, special 
compensation under 38 C.F.R. § 3.350 is intended to 
compensate for the loss of fertility, not erectile 
dysfunction.  Further, it is provided in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability, subject to certain limitations.  Id.  
Hence, the appellant is not being compensated for the same 
disability under various diagnoses.  38 C.F.R. § 4.14 (2003); 
see Esteban v. Brown, 6 Vet. App. 259 (1994) (notwithstanding 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided), VA is required to 
provide separate ratings for separate manifestations of the 
same disability which are not duplicative or overlapping).  


ORDER

A 40 percent rating for the service-connected residuals of 
prostate cancer is granted, subject to the regulations 
governing the payment of monetary benefits.

A 20 percent rating for the service-connected erectile 
dysfunction is granted, subject to the regulations governing 
the payment of monetary benefits.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



